Citation Nr: 1631995	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for ischemic heart disease and a heart murmur, to include as secondary to herbicide exposure and PTSD.  

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to herbicide exposure.  

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to herbicide exposure.

8.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to herbicide exposure.  

9.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to herbicide exposure.  

10. Entitlement to service connection for hypertension, to include as secondary to PTSD.  

11. Entitlement to service connection for the residuals of a traumatic head injury.  

12. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	James M. McElfresh, II, agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to November 1970.  He served in Vietnam as a Combat Engineer.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Salt Lake City, Utah, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript is in the record.  

The Board notes that it has assumed jurisdiction of the matter of TDIU because such claim has been raised by the record based on the service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The issues of entitlement to service connection for bilateral hearing loss;  service connection for a back disability; service connection for ischemic heart disease and a heart murmur, to include as secondary to herbicide exposure and PTSD; service connection for peripheral neuropathy of the left lower extremity, right lower extremity, left upper extremity, and right upper extremity, to include as secondary to herbicide exposure; service connection for hypertension; and service connection for the residuals of a traumatic head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD symptomatology has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

2.  The Veteran was exposed to acoustic trauma during active service; he has a current diagnosis of tinnitus, and his testimony that his tinnitus first began during service is competent and credible. 

3.  The Veteran's service-connected disabilities do not combine to make the Veteran unable to obtain or maintain gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met; the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 (2015).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2015). 

3.  The criteria for a total rating based on individual unemployability due to service connected disabilities have not been met.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The appeal for a higher rating for service-connected PTSD arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In regards to the claims for service connection, the Board is fully granting tinnitus so any error regarding the duty to notify or assist is harmless.  The Veteran was also provided with complete VCAA notification by letters prior to the initial adjudication of his claims.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of his PTSD.  These examinations address all rating criteria.  The Veteran's VA treatment records have also been obtained, as have records from the Social Security Administration (SSA).  He has not identified any pertinent private medical records, and the transcript of his hearing is in the claims file.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.  

Increased Rating

The Veteran contends that the initial rating assigned to his PTSD is inadequate.  He believes that his symptomatology more nearly resembles that of a 70 percent rating.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for an anxiety disorder was granted in a June 2013 rating decision, which also assigned the 30 percent rating effective from March 1, 2012.  Although the diagnosis of the Veteran's disability has been changed to PTSD, the initial 30 percent rating remains unchanged.  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The current 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation  normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  

VA records show that the Veteran was seeking treatment for psychiatric complaints in July 2012.  He underwent a psychological examination in August 2012, where he endorsed having anger problems, alcohol abuse, sleep problems, relationship problems, financial problems, and employment problems.  His symptoms included intrusive thoughts, nightmares, emotional and physical reactivity to trauma reminders, social isolation, avoidance of trauma reminders, emotional numbness, sleep disturbance, increased irritability, hypervigilance, and exaggerated startle response since returning from Vietnam in 1970.  The frequency and intensity of these symptoms had varied over the years but had always been present.  The Veteran said these symptoms had interfered with relationships, contributed to his divorces, and caused problems in employment.  On mental status examination, he was appropriately dressed and groomed.  He was alert, oriented, and had normal speech.  His thought content was normal, and he denied audio and visual hallucinations.  He denied past or present suicidal or homicidal ideations.  The diagnosis was PTSD.  The Veteran reported having had 50 different jobs since discharge from the military.  Most had been through his union.  He reported no difficulties getting jobs until the last few years when the economy became poor.  He denied any serious problems with co-workers.  

An April 2013 letter from a Vet Center Readjustment Counselor states that the Veteran had presented expressing concern about his mental health given his present situation of being unable to find regular gainful employment.  Based on the screening tests and individual clinical sessions, the counselor said that there were indications of PTSD and a depressive disorder, not otherwise specified.  

The Veteran underwent a VA examination for PTSD in April 2013.  The claims file was reviewed by the examiner.  His personal history and military history were discussed.  After service the Veteran had attended diesel school and welding school.  He reported about 250 jobs since discharge.  He worked union jobs and hauled pipe the last 4 to 5 years in 4 countries and 30 states.  He was not employed, had not been employed for 5 months, and stated jobs were getting further and farther in between.  The Veteran denied difficulties in vocational settings and was motivated to excel but could not mechanic any more due to multiple back injuries.  During the day he worked in his yard pulling weeds but had to rest due to back pain.  The Veteran reported a history of fighting over the years, and had been arrested for this on several occasions.  

The Veteran's symptoms included recurrent and distressing recollections of traumatic events in service; recurrent distressing dreams of the events; intense psychological distress and physiological reactivity at exposure to cues that remind him of the events; efforts to avoid thoughts, activities, places or people associated with the events; difficulty falling asleep; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  Other symptoms included anxiety, suspiciousness, and chronic sleep impairment.  The Veteran stated he experienced the distressing thoughts approximately once a week.  His nightmares had decreased although there might be one a night in which he would awaken in a cold sweat.  He no longer experienced flashbacks.  He avoided the ocean because it reminded him of combat, and had a hard time trusting others.  The hypervigilance he described was very mild.  The Veteran said he had experienced a depressed mood a time or two.  He would also experience anxiety attacks that lasted for several minutes.  His relationship with his wife and family was good.  On mental status examination, the Veteran was oriented, had appropriate speech, did not have any disturbances of thought process, retained intact insight and judgment, and had a good mood.  

The diagnosis was anxiety disorder.  The examiner believed that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the examiner opined that the anxiety disorder was due to traumatic events in service.  He further opined that the Veteran's disability was productive of occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

VA treatment records show that the Veteran began to undergo psychotherapy to control his anger in January 2014.  

The Veteran underwent a private psychological examination in February 2014.  His speech was average, his thought processes were logical and goal directed, and his hygiene was acceptable.  The Veteran's personal history was reviewed, and he admitted to having been arrested for fighting and drinking after he first returned from Vietnam.  He had remained out of trouble for 30 years until a recent arrest for pushing his wife.  The Veteran reported that he was required to take classes for anger management at the VA.  He said that he was having more trouble controlling his temper than ever before, and that he had flashbacks and nightmares from events in service.  He described some audio hallucinations, and had temper tantrums with violent outbursts.  The Veteran described some paranoia, and reported being on guard night and day.  He denied wanting to hurt himself.  The Veteran's spouse was present and described the Veteran's very short temper and frequent angry outbursts.  She reported that the Veteran's memories of the war were easily triggered by loud noises, being awakened from sleep, and other stimuli.  

On mental status examination, the Veteran's mood was appropriate, his affect was sad, his speech was slow and his thought processes concrete but linear.  His judgment was mediocre and reflected impulsiveness.  He completed testing that indicated a preoccupation with feeling guilty and unworthy.  He felt regretful and unhappy, and had anxiety and worry about the future.  The Veteran endorsed statements that showed an inability to control his anger.  He had avoidance and hyperarousal symptoms.  The diagnosis was PTSD, moderate to severe.  The examiner opined that the Veteran exhibited major impairment at home and work.  The Veteran avoided interpersonal relationships, was disengaged from his family, and was unable to control his temper.  

At a July 2014 VA examination, the examiner notes that the claims file was reviewed, including notes from individual therapy.  These showed that the Veteran felt he was doing well.  A CPAP machine had improved his sleep, his relationship with his wife was improved, and he had made progress with his anger to the point that he had discontinued treatment.  He believed he would start working again in about a month.  He had been laid off his previous job in November 2013, and had applied for other jobs without being hired.  Although he reported altercations with co-workers or supervisors, these were not the reasons he had left work.  The Veteran felt he was no longer able to engage in his former work of driving and working on trucks due to physical pain and irritability.  His relationship with his family was not good since his domestic violence incident.  He reported hobbies and other regular recreational activities.  

The Veteran continued to experience distressing recollections of traumatic events in service; recurrent distressing dreams of the events; intense psychological distress and physiological reactivity at exposure to cues that remind him of the events; efforts to avoid thoughts, activities, places or people associated with the events; difficulty falling asleep; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  He also had problems with concentration and sleep disturbance.  Other symptoms included a depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  He reported having limited trust in other people.  There was increased depression associated with weight gain.  He endorsed intermittent suicidal thoughts but denied plan or intent.  He missed his work and had difficulty with a sense of identity since he stopped work.  The Veteran described having panic attacks two or three times a week.  He was using psychotropic medications which he believed were helpful.  

On mental status examination, the Veteran was appropriately groomed, and was personable and cooperative.  He was alert and oriented, and his speech was appropriate.  There were no apparent disturbances in his thought content such as hallucinations or delusions.  Insight and judgment were intact, although his mood was down.  The examiner opined that the Veteran's symptomatology was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  There was no evidence that the Veteran would be unable to maintain employment on the basis of his mental health symptoms.  

A July 2014 letter from the Veteran's Vet Center counselor notes that he had taken some temporary work as a truck driver in December 2013.  His employment history was clouded by frequent job changes due to being laid off.  

In January 2015, the Veteran endorsed an ongoing depressed mood that had not worsened or improved since the last visit.  

A March 2015 VA treatment note shows that the Veteran had returned for follow up care.  He endorsed doing well overall, and denied depression and worsening PTSD symptoms.  Improvements in his medical stressors such as neck pain and headaches had led to feeling better psychiatrically, and he reported adherence to his psychotropic regimen.  He denied suicidal or homicidal ideation, and reported his marital conflicts were improving.  His grooming was fair and his speech was normal.  The thought process was linear and goal-directed.  The Veteran denied all hallucinations, described his mood as much better, was well oriented, and had fair memory, attention, insight and judgment. 

The Veteran testified at the May 2015 hearing that he experienced episodes of panic attacks that produced physical symptoms lasting 15 to 20 minutes on a daily basis.  These were verified by his wife.  

A November 2015 VA treatment record shows that the Veteran was seen for additional follow up care.  He endorsed feeling better overall but did continue to experience depression with decreased energy and concentration.  His symptoms were similar to those recorded in March 2015. 

The Board finds the Veteran's PTSD symptomatology is productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The Veteran reports altercations with co-workers and supervisors at the July 2014 examination.  His family relationships were not good since the domestic violence incident.  The February 2014 examination states that his judgment was mediocre.  

The Veteran's most serious symptom has been impaired impulse control, and he was arrested for pushing his wife during this period.  Frequent angry verbal outbursts at other people have also been reported.  Other symptoms include panic attacks on a daily basis, and what the April 2013 examiner described as mild hypervigilance in that he is wary and distrustful of others.  There have also been periods in which he felt depressed, he has avoidance of reminders of the traumas he experienced in service, and he reported audio hallucinations on some examinations but denied them on most.  The July 2014 examination showed a depressed mood.  The Board finds that this level of impairment is more nearly approximately as 
70 percent disabling.  

Entitlement to a 100 percent rating has been considered, but this is not supported by the evidence.  The evidence does not show that the Veteran's PTSD is more nearly approximated by total occupational and social impairment.  The Veteran has been unemployed since late 2012.  However, he attributes the loss of his job to the economy, and in July 2014 stated that he had never lost a job due to his symptoms, and that he expected to soon return to work.  He continues to maintain relationships with his wife and family members, which he has at times described as good.  The Veteran reports going out to movies and taking part in other recreational activities and hobbies.  He does not have persistent delusions or hallucinations, grossly inappropriate behavior, is not a persistent danger to himself or others, has at most mild memory loss, and is able to perform his activities of daily living.  As the evidence does not show both total occupational and social impairment, the Board finds that a 100 percent rating is not warranted.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his PTSD, such as his impaired impulse control, panic attacks, hyperviligence, depression, and difficulty with relationships.  As noted above, the symptoms listed in the rating criteria are only examples of the type that would result in the level of impairment required for each rating.  All symptoms whether listed or not are to be considered in determining the level of impairment, and the Board has considered them.  As the Board finds that the general rating formula for mental disorders contemplates his PTSD signs and symptoms, the first Thun element has not been met and referral for consideration of an extra-schedular rating is not warranted. 

Service Connection

The Veteran contends that he has developed tinnitus due to noise exposure in service.  He states that he first experienced ringing in his ears during service, and indicates it has more or less continued since that time.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran's personnel records confirm the Veteran's contention that he served as a combat engineer in Vietnam.  The Board finds that exposure to significant acoustic trauma in this military occupation is consistent with the places and circumstances of his service.  As such, the evidence establishes an in-service injury or disease.  

The Veteran's service treatment records are negative for a complaint relating to or a diagnosis of tinnitus.  His November 1970 discharge examination was normal.  A Report of Medical History at discharge is not included in the record. 

The Veteran was afforded a VA examination for hearing loss and tinnitus in April 2013.  He reported recurrent tinnitus that began two or three years ago.  He experienced symptoms a couple of times a week, lasting for a few seconds.  The examiner opined that this symptom was at least as likely as not associated with the Veteran's hearing loss.  It was less likely than not caused by or the result of military noise exposure.  The rationale was that the Veteran had both significant military and civilian noise exposure.  The examiner did not believe that his hearing loss was related to military service, and tinnitus was a symptom with a known association with hearing loss.  The Veteran had indicated the onset of his hearing loss as two or three years ago, which was 40 years after service.  Given his history, it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure. 

At the May 2015 hearing, the Veteran described his duties as a combat engineer and the acoustic trauma to which he was exposed from heavy machinery, weapons fire and explosions.  He states that he experienced ringing in his ears during service prior to discharge, but that he did not report it on his discharge examination as he was ready to go home and thought a report might delay his discharge.  See Transcript.  

The Board finds that entitlement to service connection for tinnitus is warranted.  The record establishes that the Veteran has a current diagnosis of this disability.  The evidence also demonstrates that the Veteran was exposed to acoustic trauma during service.  This fulfills the first two criteria for service connection.  The remaining criterion is to show a relationship between the current tinnitus and the acoustic trauma in service.  

The April 2013 examiner opined that there was no relationship between the current tinnitus and acoustic trauma in service.  It was explained the tinnitus was due to hearing loss, and the hearing loss was not believed to be due to active service.  However, the Veteran has testified that he first experienced tinnitus during service.  He is competent to report this symptom, and the Board finds his testimony to be credible.  It follows then that the Veteran's tinnitus was incurred coincident with his service.  38 C.F.R. § 3.303(a).  The Board finds that service connection for tinnitus is warranted.  

TDIU

The April 2013 Vet Center Readjustment Counselor notes that the Veteran had presented with concerns about his mental health based on his inability to find a job.  The Board finds that this raises a claim for TDIU under Rice.  

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is service-connected for PTSD, which is now evaluated as 70 percent disabling.  Service connection has also been established for tinnitus.  While a rating has not yet been assigned for that disability, the Board notes that the maximum scheduler rating for tinnitus is 10 percent.  As such, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) has been met. 

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363. 

The Board finds that the evidence does not establish that the Veteran is unable obtain or maintain gainful employment due to his PTSD and tinnitus.  The evidence demonstrates that the Veteran's job ended due to the economy, and not due to his disabilities.  The Veteran denied difficulties in vocational settings in April 2013, and while he later admitted to altercations with co-workers and supervisors, he denied that these ever resulted in termination from a job.  He took temporary employment as a truck driver in 2013.  The July 2014 VA examiner opined that there is no evidence that the Veteran would be unable to maintain employment on the basis of his mental health symptoms, and the Veteran himself expected to return to work soon.  The April 2013 examiner also found that the Veteran's tinnitus did not impact his ability to work.  No medical opinions to the contrary have been presented.  The Veteran is in receipt of SSA disability benefits, but this is due to a back disability, and their evaluation did not believe it necessary to address the Veteran's psychiatric symptoms.  These findings lead the Board to conclude that entitlement to TDIU is not warranted.  


ORDER

Entitlement to an initial 70 percent evaluation for post-traumatic stress disorder is granted.  

Entitlement to service connection for tinnitus is granted.

Entitlement to a total rating based on individual unemployability due to service connected disabilities is denied. 


REMAND

The April 2013 VA examination for hearing loss and tinnitus opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of an event in military service.  The rationale was that the hearing examination at discharge was normal with no significant decrease from the hearing examination at entrance.  

The Board observes that service connection may be established for a disability that did not initially manifest in service if it develops due to an injury or disease that was incurred during service.  A medical opinion based solely on the absence of in-service treatment or findings will be deemed inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Additionally, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  The above opinion runs afoul of this legal precedent.  Therefore, a remand is necessary in order to obtain an addendum opinion that explains why or why not the Veteran's current hearing loss is the result of the acoustic trauma to which he was exposed during service.  

The Veteran contends that he has ischemic heart disease and a heart murmur.  He attributes these disabilities to either herbicide exposure or to his service connected PTSD.  

The Veteran was afforded a VA examination for heart conditions in June 2014.  This examination found that the Veteran did not have a diagnosis of ischemic heart disease.  The diagnosis was atrial fibrillation, which the examiner opined was less likely than not related to active service.  The rationale was that atrial fibrillation was not considered one of the diseases associated with Agent Orange exposure.  

The Board finds that the June 2014 opinion is inadequate for two reasons.  First, the Veteran is not precluded from establishing service connection for atrial fibrillation with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Only service connection due to herbicide exposure was addressed by this opinion.  Second, the opinion did not address whether or not the Veteran's atrial fibrillation was incurred due to or aggravated by his service-connected PTSD.  A remand is necessary in order to obtain an addendum opinion that addresses these matters.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not been provided with VA examinations for several of his claimed disabilities.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 
20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Id. at 83. 

In this case, the Veteran's SSA records clearly establish that he has a current low back disability.  The Veteran testified he first experienced low back symptoms during active service, and indicates that these symptoms have continued at times since discharge.  He is credible, and he is competent to make these assertions.  Therefore, the Board finds that the Veteran he must be scheduled for a VA examination and opinion regarding his back as VA's duty to assist has been triggered.  

The Veteran also argues that he has developed peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity.  He attributes this to herbicide exposure.  However, a review of the record indicates that his claimed back disability may be the cause of this peripheral neuropathy.  The Veteran has not yet been afforded a VA examination of his neuropathy.  In addition, all issues which are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue may have a "significant impact" upon another, the two claims are inextricably intertwined), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S.Ct. 75 (2011), modified, 26 Vet. App. 31 (2012).  Therefore, the Board finds that the Veteran should be provided a VA examination of these disabilities in order to determine their nature and etiology.  

The Veteran contends that he has developed hypertension secondary to his PTSD.  Recent treatment records include diagnoses of this disability.  The Veteran must be scheduled for an examination in order to determine whether or not hypertension is due to or aggravated by his service-connected PTSD.  

Finally, the Veteran contends that he suffers from the residuals of a head trauma.  He argues that this was the result of being in close proximity to a satchel charge when it exploded.  

The Veteran does not have a current diagnosis of a traumatic brain injury (TBI).  However, recent VA treatment records show that the Veteran has been treated for migraine headaches.  The Veteran is credible and is competent to report his exposure to the satchel charge explosion.  He must be scheduled for a VA examination to determine whether or not he has any residual disability due to this explosion.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the examiner who conducted the April 2013 VA examination for hearing loss and tinnitus.  After a review of the claims file and examination report, the examiner is to provide an addendum.  This should address whether it is as likely as not that the Veteran's current hearing loss was incurred due to the acoustic traumas he sustained during active service.  

The reasons for all opinions should be provided.  The examiner should address why or why not hearing loss may first manifest many years after exposure to acoustic trauma.  If the April 2013 examiner is no longer available, the claims file and examination report should be forwarded to an examiner of similar qualifications in the field of acoustics.  A new examination is not required unless deemed necessary by the examiner.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  Return the claims file to the examiner who conducted the June 2014 VA examination for heart conditions.  After a review of the claims file and examination report, the examiner is to provide an addendum that addresses the following questions:

a) Is it as likely as not that the Veteran's atrial fibrillation was incurred due to or aggravated by active service?  This should be addressed on a direct basis, to include in-service exposure to herbicides. 

b) Is it as likely as not that the Veteran's atrial fibrillation was incurred due to the Veteran's service-connected PTSD?  

c) If the answer to (a) and (b) are both negative, is it as likely as not that the Veteran's atrial fibrillation was aggravated (increased in severity beyond natural progression) by the service-connected PTSD?  If yes, can a base line severity of the atrial fibrillation before aggravation be established?  If so, describe this baseline.

The reasons for all opinions should be provided.  If the June 2014 examiner is no longer available, the claims file and examination report should be forwarded to an examiner of at least equal qualifications.  A new examination is not required unless deemed necessary by the examiner.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  Schedule the Veteran for a VA examination of his back disability.  All indicated tests and studies should be conducted.  The claims file must be provided to the examiner, and the examination report must reflect that it has been reviewed so the examiner is familiar with the Veteran's relevant medical history.  At the conclusion of the examination and file review, provide the following opinion:

a) Is it as likely as not that the Veteran's current back disability was incurred in or due to active service?  

A comprehensive rationale is to be provided for any opinion.  The Veteran's contentions that he experienced back pain during service and that his disability is due to physical labor he did during service must be addressed.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  Schedule the Veteran for a VA neurologic examination in order to determine the nature and etiology of his peripheral neuropathy.  All indicated tests and studies should be conducted.  The claims file must be provided to the examiner, and the examination report must reflect that it has been reviewed so the examiner is familiar with the Veteran's relevant medical history.  At the conclusion of the examination and file review, provide the following opinion:

a) Is it as likely as not that the Veteran's current peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity was incurred in or due to active service?  This should include herbicide exposure during active service.  

b) If the answer to (a) is negative, the likely etiology of the peripheral neuropathy should be provided for each extremity.  In particular, the examiner should address whether or not the peripheral neuropathy of one or more extremities is due to the Veteran's back disability.  

The reasons for all opinions should be provided.  In regards to herbicide exposure, the opinion should not be limited to whether or not peripheral neuropathy manifested within the presumptive period, but must also address service connection on a direct basis for each extremity.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

5.  Schedule the Veteran for a VA examination of his hypertension.  All indicated tests and studies should be conducted.  The claims file must be provided to the examiner, and the examination report must reflect that it has been reviewed so the examiner is familiar with the Veteran's relevant medical history.  At the conclusion of the examination and file review, provide the following opinion:

a) Does the Veteran currently have a confirmed diagnosis of hypertension?  If no, please address the findings of hypertension and high blood pressure readings found in his recent VA treatment records.  

b) Is it as likely as not that the Veteran's hypertension was incurred in or due to active service?  

c) If the answer to (b) is negative, is it as likely as not that the Veteran's hypertension was incurred due to his service connected PTSD?

c) If the answers to (b) and (c) are negative, is it as likely as not that the Veteran's hypertension was aggravated (increased in severity beyond natural progression) by the service connected PTSD?  If yes, can a base line severity of the hypertension before aggravation be established?  If so, describe this baseline.

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

6.  Schedule the Veteran for a VA examination by a physiatrist, psychiatrist, neurosurgeon, or neurologist of his claimed closed head trauma.  All indicated tests and studies should be conducted.  The claims file must be provided to the examiner, and the examination report must reflect that it has been reviewed so the examiner is familiar with the Veteran's relevant medical history.  At the conclusion of the examination and file review, provide the following opinion:

a) Does the Veteran have a current diagnosis of a disability or disabilities that are attributable to a closed head injury, to include an explosion?  

b) If the answer to (a) is positive, for each disability that is identified, please state whether it is as likely as not that the disability was incurred due to active service, to include being in close proximity to a satchel charge explosion.  

A comprehensive rationale should be provided for all provided answers.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


